IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-10655
                         Conference Calendar
                          __________________


RONALD DALE ALEXANDER,

                                      Plaintiff-Appellant,

versus

JESSE BROWN, Individually and in his
official capacity as Secretary of Veterans
Affairs, Washington, D.C., ET AL.,

                                      Defendants,

MHMR CENTER, Individually and in its
official capacity as Mental Health Center
for Grayson County, Sherman, TX 75090,

                                      Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                         USDC No. 95-10655
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    In this prisoner civil rights action, the plaintiff,

Ronald Dale Alexander, has filed a pro se notice of appeal in

which he requests that we order the district judge to recuse

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-10655
                                 -2-

himself.**   The appeal must be dismissed for lack of

jurisdiction, as it is not taken from a final or otherwise

appealable order.   See 28 U.S.C. §§ 1291, 1292.

     This is Alexander's third frivolous appeal in the same

action.   This court has warned Alexander in two previous appeals

that further prosecution of frivolous appeals in this court may

result in the imposition of sanctions.     Alexander v. Brown, No.

95-10537 (5th Cir. July 11, 1995) (unpublished order); Alexander

v. Richards and Morales, No. 95-40469 (5th Cir. Oct. 18, 1995)

(unpublished order).   Accordingly, Alexander is BARRED from

filing any pro se, in forma pauperis, civil appeal in this court,

or any pro se, in forma pauperis, initial civil pleading in any

court which is subject to this court's jurisdiction, without the

advance written permission of a judge of the forum court; the

clerk of this court and the clerks of all federal district courts

in this Circuit are directed to return to Alexander, unfiled, any

attempted submission inconsistent with this bar.

     APPEAL DISMISSED; SANCTIONS IMPOSED.




     **
         According to the district court's docket sheet,
Alexander has not filed a motion in the district court requesting
recusal.